USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

O’NEILL / HASSEN

DOC#
DATE FILED: _ 4/6/2020 |

 

VIA ECF and Email
Honorable Analisa Torres
United States District Judge
United States Courthouse
500 Pearl Street

New York, NY 10007

RE: United States v. Marquis Jackson, 19 Cr. 006 (AT)
Dear Judge Torres:

I am the attorney representing Marquis Jackson in the above-captioned-matter. I write
with the consent of the government to request that, due to the ongoing public health crisis,
the Court adjourn Mr. Jackson’s sentencing.

Since his last appearance before your honor, Mr. Jackson continues to live with his
parents and had begun a drug treatment program that was recommended by his parole officer,
Mr. Aponte. The program is currently on hold due to the pandemic, but he continues to meet
weekly with a counselor by phone. He has also taken a new position with Amazon and is now
working full time on the night shift. Mr. Jackson is also continuing a new treatment regimen
for his oral ulcers with Dr. Frank Santoro who continues to meet with Mr. Jackson remotely.

I thank the Court for its attention to this matter.

Kind regards,
/s/

Grainne E. O’Neill
Abraham J. Hasssen
Attorney for Marquis Jackson

GRANTED. The sentencing scheduled for April 15, 2020 is
ADJOURNED to June 15, 2020, at 2:00 p.m. Defendant's submissions
are due two weeks prior to sentencing. The Government's submissions
are due one week prior to sentencing.

SO ORDERED.

Dated: April 6, 2020 ; Z

New York, New York ANALISA TORRES
United States District Judge

 
